SEILER, Judge
(dissenting).
The question before us is whether respondent James J. Butler is usurping the office of member of the labor and industrial relations commission.1 Resolution of the question depends upon the application and interpretation of the amendments to Art. IV of the state constitution adopted at the election of August 8, 1972, dealing with the reorganization of the executive branch of state government. It is axiomatic that if the office of member and chairman of the industrial commission was abolished by the constitutional amendments, then the fact that the 1972 reorganization act attempted to preserve the office to respondent is of no significance. The act must yield to the constitutional amendment. And if the old commission was superseded and a new commission — -the labor and industrial relations *7commission — was created by the constitutional amendments, then a vacancy existed, ipso facto, in the offices of the commissioners of the new commission upon its creation, State ex rel. Brown v. McMillan, 108 Mo. 153, 18 S.W. 784, 786 (1891). This is not disputed.
Since, as said, the constitutional amendments take precedence over the reorganization act, we must look first to the amendments for a solution of the problem, because if the answer is found in the amendments we need look no further. Of the seventeen new sections of Art. IV adopted at the August 8, 1972 election, the answer lies in these three, which read as follows:
“Section 12. The executive department shall consist of all state elective and appointive officials and employees except officials and employees of the legislative and judicial departments. In addition to the governor and lieutenant governor there shall be a state auditor, secretary of state, attorney-general, a state treasurer, an office of administration, a department of agriculture, a department of conservation, a department of natural resources, a department of elementary and secondary education, a department of higher education, a department of highways, a department of transportation, a department of labor and industrial relations, a department of consumer affairs, regulation and licensing, a department of public safety, a department of revenue, a department of social services, and a department of mental health. In addition to the elected officers, there shall not be more than fourteen departments and the office of administration. The general assembly may create by law one department, in addition to those named, provided that the department shall be headed by a director or commission appointed by the governor on the advice and consent of the senate. The director or commission shall have administrative responsibility and authority for the department created by law. Unless discontinued all present or future boards, bureaus, commissions and other agencies of the state exercising administrative or executive authority shall be assigned by law or by the governor as provided by law to the office of administration or to one of the fourteen administrative departments to which their respective powers and duties are germane. The department enumerated in this section shall be established on July 1, 1974, as successors to the departments in existence at the time of the adoption of this section ; except that they may be established by law prior to that date.” (Emphasis supplied.)
“Section 49. The department of labor and industrial relations shall be in charge of a Labor and Industrial Relations Commission consisting of three members appointed by the governor by and with the advice and consent of the senate. One member of the commission shall be a person who, on account of his previous vocation, employment, affiliation or interests shall be classified as a representative of employers, and one member who, on account of his previous vocation, employment, affiliation or interests shall be classified as a representative of employees, and one member, who, by reason of his previous activities and interests shall be classified as a representative of the public and who is licensed to practice law in the state of Missouri; except that not more than two members of the commission shall be of the same political party. A member of the commission shall be *8designated by the governor as the chairman. The Labor and Industrial Commission shall be the successor to the Industrial Commission and the terms of members shall be as provided by law for the Industrial Commission.” (Emphasis supplied.)
“Section 51. The appointment of all members of administrative boards and commissions and of all department and division heads, as provided by law, shall be made by the governor. All members of administrative boards and commissions, all department and division heads and all other officials appointed by the governor shall be made only by and with the advice and consent of the senate. The authority to act of any person whose appointment requires the advice and consent of the senate shall commence, if the senate is in session, upon receiving the advice and consent of the senate. If the senate is not in session, the authority to act shall commence immediately upon appointment by the governor but shall terminate if the advice and consent of the senate is not given within thirty days after the senate has convened in regular or special session. If the senate fails to give its advice and consent to any appointee, that person shall not be reappointed by the governor to the same office or position.” (Emphasis supplied.)
The old industrial commission and former department of labor and industrial relations were creatures of the general assembly and could have been changed or abolished by another general assembly.2 They had no constitutional status. I cannot subscribe to the view expressed in the principal opinion that the department of labor and industrial relations specifically named in Sec. 12, Art. IV, adopted by the people at the August 8, 1972 election, as one of the thirteen departments of the executive branch of state government, was already in existence before adoption of the constitutional amendment or that it did not come into existence by virtue of the constitutional amendment but instead was created by the reorganization act. Prior to the adoption of the amendment there was no such creature or entity as a constitutionally established department of labor and industrial relations in Missouri. Once the constitutional amendment was adopted, the department of labor and industrial relations came into being as a constitutional department of the executive branch, headed by a labor and industrial relations commission, as provided by Sec. 49, Art. IV, also adopted at the August 8, 1972 election. The new constitutional department was to be established on July 1, 1974, as successor to the department in existence at the time Sec. 12 was adopted, which, to repeat, was August 8, 1972. On that date the only department in existence was the statutory one created in 1945. By virtue of Sec. 12, the legislature had authority to start or establish operation of the new department prior to July 1, 1974, but the legislature did not have authority to create the new department. That had already been done by the people in the August 8, 1972 election and had the legislature done nothing the new department would nevertheless have been in full bloom and existence.
In addition, Sec. 12, supra, states specifically that there is only one department which the general assembly can create and that is the as yet unnamed and unenacted single department which is authorized in addition to the thirteen named departments and the office of administration. Even the authority to create this one department in the future comes from the amendment adopted by the people. Certainly, then, by no stretch of the imagination can it be said *9that Sec. 12 gives the general assembly authority to create the department of labor and industrial relations. That creation was the act of the people and the people alone, by virtue of the August 8, 1972 amendments to the constitution.
The new department of labor and industrial relations and the new labor and industrial relations commission are creatures of the amended state constitution, adopted by the vote of the people, and in common with other constitutional provisions operate as a limitation on the power of the legislature. Neither department nor commission can now be changed or abolished by the legislature, but only by a vote of the people. They are of constitutional, not merely statutory, stature. While much of the language of Sec. 49 tracks exactly the language of Sec. 286.010, supra, as to the diversity of interests to be represented by the three commissioners of the labor and industrial relations commission (one to be representative of employers, one of employees and one of the public) and the terms of the members are to be as provided by law for the industrial commission, there would be no purpose in the people enacting a constitutional amendment if it served merely to declare what previously existed. In my opinion, Sec. 49 has no such redundant purpose.
Note, too, that the former industrial commission was limited in its makeup to persons who had resided in this state for at least five years immediately prior to appointment, Sec. 286.010, supra. The new labor and industrial relations commission has no such limitation. Persons would be eligible for the new commission who were not for the old. Art. IV, Sec. 49, caps it by expressly providing that the labor and industrial relations commission shall be the “successor” to the industrial commission. Unless there is something to suggest otherwise, we are to give the words of the constitution their ordinary meaning. As said in State ex inf. Dalton v. Dearing, 364 Mo. 475, 263 S.W.2d 381, 385 (banc 1954) quoting with approval, 1 Story, Constitution, Sec. 451: “It is a settled rule of construction that ‘every word employed in the constitution is to be expounded in its plain, obvious, and common-sense meaning, unless the context furnishes some ground to control, qualify, or enlarge it. Constitutions are not designed for metaphysical or logical subtleties, for niceties of expression, or for the exercise of philosophical acuteness or judicial research. They are instruments of a practical nature, founded on the common business of life, adapted to common wants, designed for common use, and fitted for common understandings. . . . ’ ”
The plain, obvious and common sense meaning of successor is one who follows and takes the place of another, Webster’s Third New International Dictionary, p. 2282 (1961); The Oxford English Dictionary, Yol. X, p. 80 (1938); Black’s Law Dictionary, p. 1600 (Rev. 4th ed. 1968). It does not mean the continuation of the old or former. The principal opinion treats the express provision in Sec. 49 that “The Labor and Industrial Commission shall be the successor to the Industrial Commission” as meaning no more than that the old commission shall henceforth be known by a new name with the same old members, but this attributes an awkward and unnatural use to the word “successor”. It is not ordinarily used that way and so to treat it disregards the above stated rule of constitutional construction.
The majority opinion necessarily must dispose of that portion of the reorganization act which states “and the industrial commission is abolished.” It does this by saying that if it amounts to anything it is a “mere colorable abolition” and that in any event the offices of members of the commission were not abolished. As to this latter, it seems self-evident that if the industrial commission were abolished, it would take along with it the offices of its members with no need to mention them specifi*10cally. It is difficult to envision a commission being abolished and yet the offices of its members surviving. The members would then become officers of a nonexistent commission, a most unusual legal concept.
As to the “mere colorable” abolition, I note that the words actually used by the legislature were, as said above, “the industrial commission is abolished.” I also note that the legislature used these same words “is abolished” in the reorganization act to abolish some twenty-nine other commissions, departments, boards, divisions, councils, sections and offices. If “is abolished” accomplishes only a “mere colorable” abolition and “not an abolition in fact”, then there are literally hundreds of persons whose offices in state government have not been abolished at all and some thirty different commissions, departments, divisions, etc., which are still in existence, despite the avowed purpose of the reorganization act to make a functional reorganization of the executive branch of state government into a streamlined structure. I do not believe this was the intent of the people in adopting the reorganization amendments, nor can I believe that the legislature labored under any such misapprehension as to the meaning of the word “abolished”. When the legislature used the word over and over again in the reorganization act, I think it used it in its common, everyday sense — to do away with.
Sec. 8, subsection 1 of the reorganization act provides “All the powers, duties and functions of the industrial commission are transferred by type I transfer to the labor and industrial relations commission and the industrial commission is abolished.”
Sec. 8, subsection 1, as interpreted by the majority opinion, reads this way: “The industrial commission is not abolished, but shall be continued and shall be renamed the labor and industrial relations commission. It shall continue to possess the same powers, duties, and functions and the same are not transferred to another agency.”
If the general assembly had intended by Sec. 8, subsection 1 merely to continue the old industrial commission with the same powers, duties and functions, changing only its name, is it not reasonable to conclude that it would have said so? If it did not intend to abolish anything or transfer any powers, duties or functions from one organization to a different one, why did it say “the industrial commission is abolished”? If the only change was to rename the existing commission and there was no new and separate commission, why did the general assembly speak of transferring the powers, duties and functions?
It is suggested that when the general assembly said “the industrial commission is abolished” it meant exactly what it said. It was not simply renamed. It was abolished. Otherwise, the general assembly would have ordered that the existing commission be transferred to the new department pursuant to Sec. 12, Art. IV, which provides that “Unless discontinued all present . commissions . . . shall be assigned by law ... to one of the fourteen administrative departments . . . .” (Emphasis supplied.) The general assembly did not transfer the old commission to any department. The legislature abolished it and then provided that its powers, duties, and functions were transferred to a new labor and industrial relations commission.
Finally, a few words should be said about the unconstitutionality of that portion of Sec. 8, subsection 1 of the reorganization act which purports to name the members of the old industrial commission as the members of the new labor and industrial relations commission, thereby circumventing the appointment power of the governor. Sec. 51, Art. IV, supra, provides the appointment of all members of commissions shall be made by the governor by and with the advice and consent of the senate. The *11reorganization act, Sec. 1; subsection 6, states the head of each department shall be appointed, as provided by the constitution, by the governor with the advice and consent of the senate. Sec. 1, subsection 8(1) directs that “The governor shall appoint the heads of the departments as soon as possible, after the effective date of this act.” Sec. 17, Art. IV, adopted in the 1945 constitution, and untouched by the August 8, 1972 amendments, already provided that the heads of all departments shall be appointed by the governor by and with the advice and consent of the senate, so it must be that Sec. 51 was enacted by the people through an abundance of caution to be certain that the governor, whoever he was,3 would appoint the heads of the new departments under the sweeping reorganization authorized by the constitutional amendments adopted August 8, 1972. Certainly there was no indication of any intention on the part of the people to reduce the governor’s appointment powers.
I do not believe the fact that respondent, in the year 1971, was appointed by Governor Hearnes to the old industrial commission, with the advice and consent of the senate, can constitute either appointment by the governor, or advice and consent of the senate therein, to the new labor and industrial relations commission created in 1972. If so, then by the expedient of so providing in the reorganization act (or amendment thereof) the general assembly can carry forward into the new departments every department head under the old structure. It could have, for example, (although it did not) have carried forward the members of the old commission on higher education to the new coordinating board for higher education, and the members of the old state mental health commission to the new state mental health commission. In my opinion, the voters intended by adopting Sec. 51, Art. IV (which so provides) that the governor should appoint the heads of all the new departments and the attempt made in the reorganization act to circumvent his appointment power over the new labor and industrial relations commission, which is the head of the new department by the same name, is therefore unconstitutional.
For the foregoing reasons, I respectfully dissent.

. It should be pointed out that while respondent was appointed a member of the old industrial commission in 1971 by Governor Heames, long before the constitutional reorganization amendments were adopted and before there was any labor and industrial relations commission in existence, he also was appointed by Governor Bond on June 27, 1974, as a member of the new labor and industrial relations commission. The senate was not in session at the time of Governor Bond’s appointment, so respondent’s authority to act commenced immediately upon his appointment, as so stated in Sec. 51, Art. IV, infra. The difficulty, however, arises from the fact that when the senate next *7convened, as it did on November 19, 1974, it failed to give its advice and consent to the appointment within thirty days thereafter and so, as provided by Sec. 51, Art. IV, respondent’s authority to act terminated, commencing December 20, 1974. The majority opinion avoids this constitutional obstacle by holding there was no vacancy for Governor Bond to fill, so that the June 27, 1974, appointment was futile.


. The old department of labor and industrial relations and the old industrial commission of Missouri were established by statute in 1947, L.1945, p. 1101, Sec. 1 (Sec. 286.010, V.A.M.S.). At the same time the former Workmen’s Compensation Commission was done away with, L.1945, p. 1996.


. At the time the reorganization amendments were adopted, it could not be known who the new governor would be or of what political party. There was certain to be a new governor, however, as the incumbent was not eligible for re-election under the constitution and, of course, was not a candidate.